Citation Nr: 1510681	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder condition.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD) of the right shoulder with impingement.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the December 2012 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied an application to reopen a claim of service connection for a left shoulder condition, and the Veteran did not appeal this decision.

2.  Evidence received since the March 2008 rating decision with regard to the Veteran's left shoulder condition is cumulative.

3.  The Veteran's right (non-dominant) shoulder DJD with impingement is manifest by limitation of motion of the arm at the shoulder level; or limitation of motion to midway between the side and shoulder level.

4.  Degenerative disc disease (DDD) of the lumbar spine did not manifest in service or within one year following separation, and is not otherwise related to service.

5.  DDD of the lumbar spine is neither caused nor aggravated by service-connected right shoulder DJD with impingement.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied reopening for a claim of service connection for a left shoulder condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the March 2008 rating decision with regard to the Veteran's left shoulder condition is not new and material and the claim of service connection for a left shoulder condition is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Right shoulder DJD with impingement is not more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5201 (2014).

4.  DDD of the lumbar spine was not incurred in or aggravated by service, nor may this disability be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  DDD of the lumbar spine is not proximately due to, the result of, or aggravated by service-connected right shoulder DJD with impingement.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.310 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the duty to notify was satisfied by February 2012 and March 2012 letters sent to the Veteran that complied with the statutory and Vazquez-Flores notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The February 2012 letter specifically notified the Veteran of the criteria for reopening previously denied claims, the criteria for establishing service connection, and information concerning why his claim of service connection for a left shoulder condition was previously denied.  The claims on appeal were last adjudicated in November 2012, following which the Veteran was notified with a letter and a copy of a Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Service treatment records, post-service private and VA medical records, Social Security Administration medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with these claims.  In addition, multiple VA examinations have been performed in relation to the complained-of shoulder and back disorders, most recently in February and April 2012.  As evidenced by the examination reports, the examiners reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions relating to the Veteran's bilateral shoulder and lumbar spine disorders.  The Board finds that these examinations are adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided, and in an April 2014 communication submitted by his representative, requested that the appeal be considered by the Board.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Reopening (Left Shoulder)

The Veteran contends that his previously denied claim of entitlement to service connection for a left shoulder disorder (characterized by the RO as a left shoulder "condition") should be reopened.  For the reasons that follow, the Board has determined that the evidence received since the last final adjudication is cumulative, and reopening is not warranted.

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

In this case, the RO denied the Veteran's claim of service connection for a left shoulder condition in a March 2008 rating decision.  The Veteran was notified of this denial in March 2008 and did not appeal the decision.  The March 2008 rating decision is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the March 2008 rating decision, the evidence of record included service treatment records showing no complaints, injuries, or treatment concerning the Veteran's left shoulder.  Also of record were reports from St. Mary's Hospital which showed that the Veteran received treatment in October 1992 for a dislocated left shoulder.  In addition, the record contained post-service VA treatment records demonstrating, in relevant part, chronic left shoulder pain, a history of left shoulder dislocation, a defect at the greater tuberosity area of the humerus, and osteoarthritis.  Specifically, a May 1996 examination revealed complaints of repeated dislocations of the left shoulder and pain on range of motion.  At that time, X-ray testing showed minor osteoarthritic changes manifested by slight spurring along the inferior margin of the humeral head, with no fracture or dislocation noted.  During a March 2003 VA examination, the Veteran again complained of repeated dislocations of his left shoulder and diminished range of motion.  X-rays revealed a tiny bony density within the inferior aspect of the glenohumeral joint, noted by the examiner as most likely a chip fracture of indeterminate age.  In February 2006, an X-ray of the left shoulder indicated a smooth defect at the greater tuberosity area, which the examiner opined was most likely old posttraumatic change possibly due to repeated shoulder dislocations.  Mild degenerative changes were also noted at that time.  X-rays performed in June 2006 confirmed a defect in the humerus, as well as mild osteoarthritis.  VA treatment notes also indicate that the Veteran participated in physical therapy.

The RO denied reopening on the basis that there was no credible evidence of left shoulder injury in service, finding also by implication that there was no link between the Veteran's current left shoulder symptoms and his service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability).

Relevant evidence received since the March 2008 rating decision includes VA treatment notes showing continued treatment for left shoulder pain, a history of left shoulder dislocation, osteoarthritis, and a diagnosis of Hill-Sach's deformity.  In March 2010, X-ray testing was performed, and the examiner noted that the humeral defect previously noted in June 2006 (and considered by the RO in its March 2008 rating decision) was consistent with Hill-Sach's deformity.  Subsequent X-rays-reflected, for example, in September 2011 VA treatment notes-confirmed osteoarthritis and Hill-Sach's deformity.

Additionally, the Veteran underwent VA examinations in August 2008, January 2010, and February 2012 which addressed his left shoulder symptoms.  These examinations, in sum, demonstrated restricted range of motion, pain, osteoarthritis, and Hill-Sach's deformity.  The February 2012 examination also noted that the Veteran's Hill-Sach's deformity was likely caused by dislocation of the left shoulder, and likely was not related to the Veteran's service-connected right shoulder DJD.  The Board also notes that Social Security Administration medical records were associated with the record after the March 2008 rating decision, and have been reviewed.  These records essentially reflect chronic left shoulder pain, restricted range of motion, and arthritic changes that are consistent with the VA treatment records noted above.

In his application to reopen, the Veteran has argued that he is entitled to service connection on a secondary basis, as his left shoulder symptoms are, he claims, causally related to his service-connected right shoulder DJD.  In this regard, the Board notes that new theories of causation do not themselves constitute new claims, thus obviating the necessity of presenting new and material evidence for that same claim.  Rather, separate theories of entitlement (as opposed to a distinct underlying pathology) do not constitute a "new" claim and must be addressed as part of the current application to reopen.  See Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd sub nom, Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

For the reasons discussed below, the Board finds that the evidence submitted since the March 2008 rating decision is cumulative, and thus reopening is not warranted.

As an initial matter, the Board acknowledges that the issue of service connection for a left shoulder condition has been reopened and adjudicated by the RO, as reflected in the April 2012 rating decision.  However, it is well-settled that the requirement of new and material evidence in reopening claims is jurisdictional and "the Board ha[s] to decide whether new and material evidence ha[s] been presented, regardless of the RO's prior decision or subsequent actions."  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460 (2007).  As such, the issue of whether the Veteran submitted new and material evidence is a threshold component of his underlying claim for service connection for a left shoulder disability.

In short, although the newly-received evidence includes medical evidence that was not of record when the RO issued its March 2008 rating decision, such evidence does not relate to a previously unestablished fact necessary to substantiate the claim-namely, an in-service injury or a link between the Veteran's current left shoulder disorder and service.  The evidence is therefore cumulative.  Prior to the rating decision, the evidence demonstrated osteoarthritis, a history of left shoulder dislocation, a tiny bony density in the left shoulder, a left shoulder chip fracture of undetermined age, a defect in the humerus that was subsequently identified as being consistent with Hill-Sach's deformity, and pain and restricted motion in the left shoulder.  Evidence received since the March 2008 adjudication reflects essentially the same underlying pathology and symptoms, and, more importantly, does not demonstrate an in-service left shoulder injury or nexus to service.

Of particular note is the February 2012 diagnosis of Hill-Sach's deformity of the left shoulder.  A Hill-Sach's lesion is defined as a "compression fracture of the posteromedial humeral head, sometimes occurring with anterior dislocation of the shoulder, caused by impaction of the humeral head on the anterior rim of the glenoid fossa."  Dorland's Medical Dictionary, 1025 (32nd ed. 2012).  The Board recognizes that Hill-Sach's deformity was first noted after the March 2008 rating decision.  However, the diagnosis does not reflect a new underlying pathology associated with the Veteran's left shoulder, and thus does not constitute new and material evidence.  Rather, the diagnosis merely clarifies the nature of his left shoulder symptoms, including a prior left shoulder dislocation and humeral deformity, which were already considered by the RO in its March 2008 rating decision.  In this regard, the Board has considered the March 2010 X-ray finding and examiner's report, in which the examiner stated that the humeral defect was consistent with a June 2006 X-ray (previously considered by the RO), and that this symptomatology essentially reflected Hill-Sach's deformity.  The newly-received evidence does not reflect any other conditions not previously of record at the time of the March 2008 rating decision.

With respect to the Veteran's assertion of secondary service connection, the Board notes that the February 2012 VA examiner, after performing an in-person examination and reviewing the Veteran's claims file, opined that the Veteran's Hill-Sach's deformity was less likely than not related to his service-connected right shoulder disability.  In support of this conclusion, the examiner stated that Hill-Sach's deformity is usually caused by dislocation, and the Veteran's "right shoulder condition would not cause dislocation of the left shoulder."  The Board finds this examination to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As such, the Veteran's contention is outweighed by the VA examiner's reasoned opinion and detailed findings, and is not credible evidence justifying reopening of the claim.

Taken as a whole, evidence received since the March 2008 rating decision does not cure any prior evidentiary defect.  Rather, the evidence reflects what was already established and considered in the previous rating decision.  There is still no probative evidence indicating an in-service left shoulder injury or a nexus between service and the Veteran's current left shoulder symptoms, nor is there credible evidence of a causal relationship between the Veteran's service-connected right shoulder disability and his left shoulder symptoms.  To the extent that the secondary issue is treated as a new claim, the Board finds that the most probative evidence is the February 2012 VA medical opinion and the preponderance of the evidence is against the claim.  Compare Harder v. Brown, 5 Vet. App. 183, 187-88 (1993), with Bingham v. Principi, 18 Vet. App. 470, 474 (2004).

In sum, the evidence submitted since the March 2008 rating decision is merely cumulative of the evidence already of record.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

Increased Rating for Right Shoulder DJD

The Veteran contends that his service-connected right shoulder DJD has worsened, and that he is entitled to an evaluation in excess of his current 20 percent rating.  For the reasons that follow, the Board has determined that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to joints, in particular, including shoulder joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence shows that the Veteran's right shoulder DJD with impingement has not significantly changed during the appeal period.  Therefore, a uniform rating for the entire appeal period is warranted.

The Veteran's right shoulder DJD is evaluated under Diagnostic Code 5010-5201.  38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  Diagnostic Code 5010 is applicable to degenerative arthritis due to trauma.  In general, the Schedule of Ratings applicable to degenerative arthritis is rated on the basis of limitation of motion under appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5201 is the Diagnostic Code applicable to the shoulder joint, and provides that, with regard to the minor (non-dominant) joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating; limitation of motion to midway between the side and shoulder level also warrants a 20 percent rating; and limitation of motion to 25 degrees from the side warrants a 30 percent rating.  (As reflected in the February 2012 VA examination, the Veteran is left handed, and therefore his right shoulder is the minor  joint.)  The Veteran is currently rated at 20 percent for the entire period of appeal based on limitation of arm motion midway between side and shoulder level or for limitation of arm motion at shoulder level.

Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

For the reasons stated below, the Board finds that the Veteran's right shoulder symptomatology does not justify an evaluation in excess of 20 percent.

The Veteran's April 1976 separation examination shows that he reported a dislocated right shoulder during service.  He was originally awarded service connection for subluxation of the right shoulder in January 1977.  Prior to filing the present claim for an increased rating, post-service medical records indicate a history of osteoarthritis, restricted range of motion, and pain in the right shoulder.  Range of motion testing recorded in January 2009, February 2009, during a January 2010 VA examination, and in September 2011 reflect that during this period the Veteran had right shoulder flexion to 120 degrees or greater, with abduction to 90 degrees or greater.  In addition, for approximately the past ten years, Veteran has periodically undergone physical therapy for shoulder problems.  In September 2011, he was given a corticosteroid injection in both shoulders.

The Veteran filed the present claim for an increased rating in January 2012.  In February 2012, a VA examination confirmed a diagnosis of right shoulder DJD with impingement, with onset in 1976.  During the examination, the Veteran reported having difficulty lifting his arm.  He also reported pain or tenderness on palpation of the right shoulder, with no guarding or flare-ups noted.  Range of motion testing revealed right shoulder flexion to 145 degrees, with objective evidence of painful motion at 140 degrees, and abduction to 135 degrees, with evidence of painful motion at 130 degrees.  Post-repetitive use testing indicated that the Veteran had 135 degrees of flexion and 135 degrees of abduction.  Muscle strength was 5/5 for both abduction and forward flexion.  In addition, there was no ankylosis of the glenohumeral articulation (shoulder joint) and upon examination the Veteran was negative for rotator cuff pathology.  No mechanical symptoms (such as clicking or catching) were observed, and the examiner noted no history of recurrent shoulder dislocation.  No AC joint conditions or other impairment of the clavicle or scapula were noted.  Imaging studies were also performed, confirming osteoarthritis of the right shoulder.

Thereafter, the record shows that the Veteran has received outpatient  treatment at the Buffalo VAMC, Rochester OPC, and Upstate New York Health Care Center.  Treatment notes from these facilities include pharmacy notes regarding pain medication for the Veteran's neck, shoulder, and back, but provide no additional diagnoses or objective measurements concerning an increase in severity of his right shoulder disability.  The Veteran has not averred that his right shoulder range of motion has gotten worse since submitting the claim for an increased rating, and there is no evidence of new right shoulder pathology.

The current evaluation contemplates pain on motion and limitation of motion midway between the side and shoulder level.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion approximately 25 degrees from the side.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  Based upon the February 2012 VA examination results, the Board finds that the Veteran's right shoulder disability more nearly approximates the disability picture contemplated by his current 20 percent rating-i.e., limitation of motion restricted to midway between side and shoulder level or limitation of arm motion at shoulder level.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  In fact, the February 2012 VA examination report, which demonstrates flexion without pain to 140 degrees and abduction without pain to 130 degrees, indicates that the Veteran's remaining functional range of motion is better than 25 degrees from the side.  See DeLuca, 8 Vet. App. at 204-207.  In reaching this conclusion, the Board has considered the DeLuca factors in conjunction with the medical evidence of record and the Veteran's general statements regarding his shoulder symptoms and associated limitation of motion.

As limitation of the right arm to 25 degrees from the side has not been demonstrated at any point during the appeal period, a higher rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Additionally, given that the February 2012 VA examination demonstrates that the Veteran does not have ankylosis or impairment of the humerus, scapula, or clavicle, a higher rating under alternative diagnostic criteria contemplating shoulder disabilities is likewise not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right shoulder DJD.  The evidence shows pain on range of motion of the right shoulder, with range of motion in both flexion and abduction exceeding shoulder level.  The Veteran's 20 percent rating under DC 5003-5201 accurately contemplates this symptomatology.  Moreover, higher ratings are available under the applicable Diagnostic Code, in the event the Veteran's disability increases in severity.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his right shoulder DJD, the Veteran is in receipt of service connection for tinea versicolor.  Because the only increased rating claim on appeal at this time is for right shoulder DJD, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the Veteran's service-connected right shoulder DJD with impingement, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection (Lumbar Spine)

The Veteran contends that he is entitled to service connection for DDD of the lumbar spine, to include as secondary to a service-connected right shoulder DJD with impingement.  For the reasons that follow, the Board has determined that service connection, on both a direct and secondary basis, is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection is also warranted for disability which is proximately due to, is the result of, or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In this case, service treatment records show no treatment, complaints, or symptoms of back problems.  The Veteran's April 1976 separation examination disclosed that the spine was normal, and he denied recurrent back pain and arthritis in his separation questionnaire.  While there is an indication of bone or joint deformity in service, as reflected in the separation examination and report of medical history, the Veteran specified that this referred to his right shoulder dislocation (discussed above).

Post-service VA and private medical records reveal osteoarthritis and DDD of the lumbar and thoracic spine, beginning in 1991.  In October 1991, the Veteran was treated at St. Mary's Hospital for back pain, which was documented as a thoracic muscle spasm.  In July 1992, the Veteran again sought treatment at St. Mary's Hospital for back pain.  At that time, an X-ray of the lumbosacral spine revealed small osteophytes at the L5 inferior endplate and minor hypertrophic spurring at L4, but no evidence of spondylolysis or spondylolisthesis.  The impression was minor degerenative changes at L5, as well as a lumbar strain.  In October 1993, an X-ray of the cervical spine revealed mild cervical spondylosis from the C4 through the C7 levels with interhypertrophic spurring.

Thereafter, the Veteran periodically complained of back pain.  In March 2010, an X-ray of the lumbosacral spine revealed moderate osteophytic change of the superior and inferior endplates of L4 and of the inferior endplate of L5, with mild facet hypertrophy at L4/L5 and L5/S1.

In September 2011, the Veteran was seen by a VA chiropractor, complaining of lower back pain.  During the appointment, the Veteran denied having back pain in the past, but did report falling on his back while playing basketball in 1980.  He also reported a work-related back injury in 2005 or 2006, for which he sought treatment from a private provider.  Apart from this treatment and unspecified physical therapy, the Veteran denied receiving any other treatment for his back.  With regard to his symptoms, the Veteran reported that sitting, standing, walking, and laying for prolonged periods provoked pain, which he described as a deep ache rated a four out of 10.  Flexion was moderately reduced with pain in the left thoracolumbar region.  The examiner noted the March 2010 X-ray results, and the assessment was mechanical back pain.

In April 2012, a VA examination was performed.  The Veteran complained of a gradual onset of back pain over the past one or two years, stating that it was difficult to sit and bend and also difficult to lift and carry things.  He noted that he had worked as a nursing assistant for 17 years.  By way of medical history, the examiner noted a previous diagnosis of DDD of the lumbar spine.  Range of motion testing revealed forward flexion to 90 degrees or greater and extension to 30 degrees or greater.  Right and left lateral flexion was 30 degrees or greater, and right and left lateral rotation was 30 degrees or greater.  Pain on movement was noted.  Muscle strength was normal, and no muscle atrophy or radiculopathy was observed.  No neurologic abnormalities related to the spine were noted.  The examiner did note that the Veteran had IVDS, indicating that the Veteran had not had any incapacitating episodes over the past 12 months.  Arthritis of the thoracolumbar spine and degenerative changes in L4/L5 and L5/S1, with mild facet arthropathy, was noted and confirmed with X-ray testing.

With respect to the Veteran's claim that his back symptoms were secondary to his service-connected right shoulder DJD, the examiner opined (after reviewing the claims file) that the back symptoms were less likely than not proximately due to or the result of his right shoulder DJD.  In support of this conclusion, the examiner stated that, "[m]edically, there is no reason at all why the [Veteran's] shoulder condition would cause his back condition.  Shoulder problems do not affect the low back."  Rather, the examiner concluded, the Veteran's lumbosacral arthritis was "secondary to wear and tear on his back through his life," as the Veteran's occupation required a lot of lifting.

After reviewing all the evidence, the Board finds, as an initial matter, that service connection for DDD of the lumbar spine is not warranted on a direct or presumptive basis, as the evidence establishes that DDD of the lumbar spine was not manifest during service or for many years thereafter.

Significantly, the Veteran has never alleged that his back symptoms began in service, or that they are directly related to service.  As noted above, service treatment records show no evidence of back problems or complaints in service, and his separation examination was normal.  The first documented evidence of back pain is in 1991, approximately 15 years after separation, when the Veteran was treated for a thoracic muscle spasm.  In this regard, the Board notes that the substantial length of time between the initial documentation of lower back symptoms and the Veteran's separation from service is a factor which, though not dispositive, weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Subsequent medical records reveal diagnoses of DDD and related symptoms throughout the past several years, but provide no link to service.

Here, based upon the normal separation examination and the otherwise silent records, it may only be concluded that arthritis was not noted during service or within one year of separation.  Furthermore, neither the lay nor medical evidence suggest that he had characteristic manifestations of lumbar pathology during service or within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lastly, there is not competent evidence that otherwise links the remote post-service findings to service.

The evidence is against service connection on a secondary basis.  Although the Veteran has averred that his back problems stem from his service-connected right shoulder DJD, his statements in this regard are not competent evidence of a link.  The Board notes that while the Veteran is certainly competent to report on readily observable symptoms such as pain or restricted joint movement, he is not competent to testify regarding complex medical issues, such as establishing a causal link between his right shoulder DJD and lower back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the medical evidence of record-namely, the April 2012 VA examination, as discussed above-demonstrates that the back and shoulder symptoms are not related.  As the April 2012 VA examiner provided a thorough, detailed, and well-reasoned report, the Board finds its conclusion to be probative.

In sum, there is no competent evidence establishing that the Veteran developed DDD of the lumbar spine during or as a result of his service, or within one year of separation.  Nor is there evidence that his lumbar spine disorder is proximately due to, the result of, or aggravated by the Veteran's service-connected right shoulder DJD.  Consequently, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of service connection for a left shoulder condition is denied.

An evaluation in excess of 20 percent for right shoulder DJD with impingement is denied.

Service connection for DDD of the lumbar spine, to include as secondary to service-connected right shoulder DJD with impingement, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


